             Case 1:21-cr-00193-BAH Document 24 Filed 07/14/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

---------------------------------------------------------------x

UNITED STATES OF AMERICA                                            Criminal Case No. 21-193-BAH-1

                          v.

GREG RUBENACKER

                                            Defendant.

----------------------------------------------------------------x


               AMENDED MOTION TO MODIFY CONDITIONS OF RELEASE

        Defendant Greg Rubenacker, by and through his attorneys, The Matera Law Firm, moves

this Court to enter an Order modifying the conditions of release, to allow the Defendant to travel

to the adjoining Southern District of New York, in particular, New York County, and to modify

the curfew previously set in order to allow the Defendant to continue pursuing his career as a

recording artist. In support thereof, the Defendant states as follows:

        1.       The Original Order setting the conditions of release was entered on March 2,

2021.

        2.       Defendant is currently being supervised by the US Pretrial Services Office in the

Eastern District of New York.

        3.       Defendant has been fully compliant with all of the conditions of release since the

time of the entry of the Original Order.

        4.       Defendant now seeks modification of the Original Order, specifically Condition

Numbers 7(f) and 7(p), to allow the Defendant to travel to the adjoining Southern District and in

particular, New York County and to modify the current curfew as Defendant is a recording artist
            Case 1:21-cr-00193-BAH Document 24 Filed 07/14/21 Page 2 of 5




that records music at recording studios in New York County several days per week with such

recording sessions typically commencing between 10:00 and 11:00 pm and thereafter lasting for

several hours.

       5.        The current Conditions do allow the Defendant to travel outside of the District

with permission each time which poses an issue as Defendant does not always know when he

will be called to a recording session which is usually based on when time slots are available or

become available, and such notification is often an hour or so before at which time it is not

practicable to reach the Pretrial Services Officer.

       6.        Defendant and counsel have consulted with the Pretrial Services Officer, Brian

Manganaro, who indicated that Mr. Rubenacker has been compliant and that he would have no

objection to this request but that he would have to speak with the assigned Pretrial Services

Officer in the District of Columbia.

       7.        There was apparently some confusion with the understanding and communication

between the parties and in light of such, counsel has spoken with the assigned Pretrial Services

Officer in the District of Columbia and it is our understanding that said Officer will be

submitting her report to Your Honor in connection with this Motion asking for no change in the

current conditions.

       8.        Counsel has also had a subsequent conversation with the Government, by

Assistant United States Attorney Troy Edwards, and it is our understanding that the Government

does not object to modifying Condition Number 7(f) to extend the travel restrictions to permit

Defendant to travel to the Southern District of New York and modifying Condition 7(p) to

extend the curfew from 10:00 pm to 12:00 am.
          Case 1:21-cr-00193-BAH Document 24 Filed 07/14/21 Page 3 of 5




       WHEREFORE, for the foregoing reasons, Defendant requests that this Court enter an

Order modifying the current Conditions of Release as set forth herein.

Dated this 14th day of July, 2021.

                                                    __________/s/________________________
                                                    Michaelangelo Matera (MM1586)

                                                    The Matera Law Firm
                                                    560 Broadhollow Road, Suite 303
                                                    Melville, New York 11747
                                                    Telephone:    (516) 741-6700
                                                    Facsimile:    (516) 741-6797
                                                    E-mail: MMatera@materalaw.com
          Case 1:21-cr-00193-BAH Document 24 Filed 07/14/21 Page 4 of 5




                                CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of Defendant’s Motion to Modify
Conditions of Release was electronically filed on the Court’s electronic filing system on July 14,
2021,

Dated this 14th day of July, 2021.

                                                     __________/s/________________________
                                                     Michaelangelo Matera (MM1586)

                                                     The Matera Law Firm
                                                     560 Broadhollow Road, Suite 303
                                                     Melville, New York 11747
                                                     Telephone:    (516) 741-6700
                                                     Facsimile:    (516) 741-6797
                                                     E-mail: MMatera@materalaw.com
            Case 1:21-cr-00193-BAH Document 24 Filed 07/14/21 Page 5 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

---------------------------------------------------------------x

UNITED STATES OF AMERICA                                            Criminal Case No. 21-193-BAH-1

                          v.

GREG RUBENACKER,
                                            Defendant.

----------------------------------------------------------------x


                                                    ORDER

          Upon consideration od Defendant’s motion to Modify the Conditions of Release, it is

hereby,

          ORDERED, that Defendant’s motion is granted; and it is hereby,

          FURTHER ORDERED, that Condition Number 7(f) be modified to permit travel to the

Southern District of New York; and it is hereby,

          FURTHER ORDERED, that Condition Number 7(p) be modified to change the curfew

on the one or two nights per week when Defendant is in the recording studio from 10:00 pm to

12:00 am.



Dated: ________________                                             _____________________________
                                                                    BERYL A. HOWELL
                                                                    Chief United States District Judge
